          Case 1:20-cv-02154-LGS Document 111 Filed 01/19/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
FRANCIS DIDONATO,                                             :
                                             Plaintiff,       :     20 Civ. 2154 (LGS)
                                                              :
                           -against-                          :           ORDER
                                                              :
GC SERVICES LIMITED PARTNERSHIP, et al., :
                                             Defendants. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on January 12, 2021, Plaintiff filed under seal, a letter requesting to modify

the Protective Order in this action. Dkt. No. 105.

        WHEREAS, on January 12, 2021, Plaintiff filed a motion to seal the January 12, 2021,

letter at Docket No. 105. Dkt. Nos. 102, 103. It is hereby

        ORDERED that, by January 25, 2021, Defendants and non-party Navient Solutions,

LLC (“Navient”) shall file any responsive letter to Plaintiff’s January 12, 2021, letter at Docket

No. 105. It is further

        ORDERED that, Plaintiff’s motion to seal is GRANTED nunc pro tunc. The letter at

Docket No. 105 will remain sealed. Although “[t]he common law right of public access to

judicial documents is firmly rooted in our nation’s history,” this right is not absolute, and courts

“must balance competing considerations against” the presumption of access. Lugosch v. Pyramid

Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal quotation marks omitted); see

also Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as to access is

one best left to the sound discretion of the trial court, a discretion to be exercised in light of the

relevant facts and circumstances of the particular case.”). Filing the above-referenced document

under seal is necessary to prevent the unauthorized dissemination of confidential business

information of Navient. It is further
         Case 1:20-cv-02154-LGS Document 111 Filed 01/19/21 Page 2 of 2


       ORDERED that, by January 21, 2021, Plaintiffs shall serve a copy of this Order and the

January 12, 2021, letter at Docket No. 105 on Navient.

       The Clerk of Court is respectfully directed to close the motion at Docket No. 103.

Dated: January 19, 2021
       New York, New York




                                                2
